Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 12-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2009/0022010 A1), and further in view of Roberts (US 2013/0058193 A1) and Farhadiroushan (US 2014/0126325 A1).
Regarding claims 1 and 13, West teaches a system, comprising:
a controlled acoustic source [0003 “…seismic imaging systems typically include a transmitter and a plurality of receivers each placed at a different location wherein the receivers are separated in distance from the transmitter.”];
distributed acoustic sensors along a conduit comprising a fiber optic cable [0037 “…communication bus 302 may enable communication between portions of earth analysis device 100 b located above surface 102 and portions of earth analysis device 100 b located in borehole 300. For example, communications bus 302 may be an electrical or optical cable.”; see below as Farhadiroushan explicitly uses the term distributed acoustic sensor in abstract for 0098 acoustic impedance as is known in the art], wherein the distributed acoustic sensors obtain acoustic signal measurements as a function of position along the conduit in response to at least one acoustic signal 
a processing unit that generates an acoustic activity plot or report based on the acoustic signal measurements, wherein the acoustic activity plot or report is used to identify at least one acoustic impedance boundary anomaly as a function of position along the conduit [0026 “In addition to voids, earth analysis device 100 may detect other subsurface features having a different impedance than earth above the subsurface features. For example, earth analysis device 100 may detect rock type changes, anthropogenic artifacts, faults, underground pools, anomalies, and other features that represent either an increase or decrease in impedance with respect to earth above the subsurface feature or otherwise between earth analysis device 100 and subsurface feature 106.”].
West teaches borehole sensors in communication by optical cable…and yet Farhadiroushan explicitly teaches distributed acoustic sensors along a conduit comprising a fiber optic cable [0003 optical fibre based distributed acoustic sensors (DAS) are known in the art.].
It would have been obvious to replace the borehole sensors and optical fiber of West, with the optical fibre based distributed acoustic sensors as taught by Farhadiroushan because it was discovered in the art that optical fiber used for power/communication purposes for data telemetry can also double as a sensing platform.

It would have been obvious to combine the impedance measurement of West with optical connected sensors, with the acoustic impedance measurement to determine borehole diameter as in Roberts so that borehole surroundings may be examined (Farhadiroushan) [abstract; 0098].
Regarding claims 2 and 14, West also discloses the system of claim 1, wherein the processing unit performs a matched filtering operation to generate or enhance the acoustic activity plot or report [0081 “Furthermore, filtering may be applied to plot 802 to produce a smoother plot.”].
Regarding claims 3 and 15, West also discloses the system of claim 1, wherein the processing unit performs an image processing operation to generate or enhance the acoustic activity plot or report [0081 “Accordingly, plot 802 of magnitude versus frequency may be constructed from the magnitudes determined by processing circuitry 506. Interpolation may be applied to plot 802 to create a continuous line. Furthermore, filtering may be applied to plot 802 to produce a smoother plot.”].
Regarding claim 7, West also discloses the system of claim 1, wherein the controlled acoustic source is located at earth's surface [0036 “In another embodiment, earth analysis device 100 b may be incorporated into a portion of a drill that contacts surface 304, such as a drill face. This embodiment advantageously enables a drill operator to analyze a portion of the earth located 
Regarding claims 9 and 18, West also discloses the system of claim 1, wherein the processing unit processes acoustic signal measurements or values derived from the acoustic signal measurements over time to track volume of the at least acoustic impedance boundary anomaly as a function of time [0064 “At an Act 602, earth analysis device 100 is engaged with the earth surface 102. Earth analysis device 100 may be configured to vibrate earth surface 102 at a set of frequencies by operating the vibratory source at individual frequencies of the set at respectively moments in time.”].
Regarding claims 12 and 20, West also discloses the system according to any one of claims 1, further comprising a monitor in communication with the processing unit, wherein the processing unit causes the monitor to display the acoustic activity plot or report [0037 “For example, a user interface portion of earth analysis device 100 b may be located above earth surface 102 to be accessible to an operator”; 0057 computer].


Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2009/0022010 A1), Roberts (US 2013/0058193 A1), Farhadiroushan (US 2014/0126325 A1) as applied to claims 3 and 15 above, and further in view of Gao (US 2014/0111209 A1).
Regarding claims 4 and 16, West does not explicitly teach … and yet Gao teaches the system of claim 3, wherein the image processing operation involves a Hough transformation [0066 
It would have been obvious to combine the impedance/reflection based anomaly detection of West, with the Hough transform as taught by Gao so that impedance data may be parameterized (i.e., described using equations not unlike curve fitting rather than individual data points).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2009/0022010 A1), Roberts (US 2013/0058193 A1) and Farhadiroushan (US 2014/0126325 A1) as applied to claims 3 and 15 above, and further in view of Chudy (1995, Cased Hole Acoustic Logging).
Regarding claim 5, West does not explicitly teach … and yet Chudy teaches the system of claim 1, wherein the conduit comprises a cased wellbore [title: cased hole acoustic logging].
It would have been obvious to perform acoustic logging as in West, as taught by Chudy because “[w]ith the introduction of array-type acoustic logging tools, acquiring full-waveform data in the cased section of a wellbore is now possible whilst pulling out of the hole following a deeper logging suite. These waveform data can be processed to extract the acoustic velocities from the cased interval, thereby foregoing the requirement to log the interval in open hole, and thus saving the associated time and costs.” (Chudy) [abstract].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2009/0022010 A1), Roberts (US 2013/0058193 A1) and Farhadiroushan (US 2014/0126325 A1) as applied to claims 1 above, and further in view of Smith (US 6,640,900 B2).
Regarding claim 6, West does not explicitly teach … and yet Smith teaches the system of claim 1, wherein the conduit comprises a subsea conduit [col. 6:35-60 “Referring back to FIG. 1, conduit 16 can be partially supported by subsurface buoys 51. Referring still to FIG. 1, the present invention further includes the connection of the submersible conduit 16 from the subsea wellhead 9 to a surface instrument pod 17. This surface instrument pod can be moored to the sea floor by a system of cables and anchors 18 to keep instrument pod 17 on station above the subsea wells. Alternatively, instrument pod 17 can be tethered by a single line providing resilient means to hold the pod in a set position while permitting the pod to move with the movement of the waves. So far as is known to applicant, no alternative path subsea conduit path has ever been used to provide a means of communicating with or controlling a subsea producing well.”].
It would have been obvious to replace the optical conduit of West, with the submersible/subsea conduit of Smith so that an underwater conduit path may be provided to a sea floor instrument.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2009/0022010 A1), Roberts (US 2013/0058193 A1) and Farhadiroushan (US 2014/0126325 A1) as applied to claim 9 above, and further in view of Dunn (US 2003/0193838 A1).
Regarding claim 10, West does not explicitly teach … and yet Dunn teaches the system of claim 9, wherein the processing unit causes a warning to be triggered in response to the volume or a rate of change of the volume exceeding a threshold [0004 “In the data acquisition stage, a seismic source is used to generate an acoustic impulse known as a " seismic signal" that propagates into the earth and is at least partially reflected by subsurface seismic reflectors (i.e., interfaces between underground formations having different acoustic impedances).”; 0008 “’seismic object’ is 
It would have been obvious to combine the impedance detection of West, with the impedance detection and thresholding of Dunn so that a seismic volume may be identified.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2009/0022010 A1), Roberts (US 2013/0058193 A1) and Farhadiroushan (US 2014/0126325 A1) as applied to claim 1 above, and further in view of VerWest (US 6,058,073 A).
Regarding claims 8 and 17, West does not explicitly teach … and yet VerWest teaches the system of claim 1, wherein the conduit includes an acoustic impedance boundary with a known position, and wherein the processing unit calibrates an acoustic velocity value used to identify the at least one acoustic impedance boundary anomaly based on the known position [Col. 2:10-35 “According to these known inversion techniques, the product of the well log density and velocity is used to derive the impedance measurements for each layer in the model, for calibration with zero offset seismic data.”].
It would have been obvious to calibrate velocity and impedance measurements with a zero offset seismic data so that signal log plots are aligned.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2009/0022010 A1), Roberts (US 2013/0058193 A1) and Farhadiroushan (US 2014/0126325 A1) as applied to claim 1 above, and further in view of Martin (US 2016/0146661 A1).
Regarding claims 11 and 19, West does not explicitly teach … and yet Martin teaches the system according to claim 1, wherein the distributed acoustic sensors comprise an optical fiber in communication with a surface interface that performs interferometry analysis of backscattered light [0055 “In an exemplary embodiment shown in FIG. 6, a fiber optic sensor 200 is deployed in a spatial arrangement corresponding to a serpentine pattern in a horizontal plane. In this example, 50% of the fiber length is orientated in the direction of 0 degrees azimuth (i.e., in-line direction 202) and 50% of the fiber length is orientated in the direction of 90 degrees azimuth (i.e., cross-line direction 204). When interrogated using known interferometer-type of interrogation and acquisition techniques (such as used in a heterodyne distributed vibration sensing system)…”].
It would have been obvious to replace the optical communication of West, with the optical fiber interferometer of Martin so that vibration sensing may be performed.

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. The office does not see a nexus between the arguments and the claims.
For instance, pgs. 9-11 of remarks repeatedly mentions single axis source/sensor but this does not appear to be connected to the claim language - no particular single axis or multi-axis sensing is claimed. To reiterate while West describes sources/sensors which communicate with the surface via fiber optic cable, this inherently ascribes a position to the sensors because they are spaced along the cable. The office understands this is a broad teaching in block diagram form, and yet that fiber optic cables with embedded beam piezoelectric sensors used for acoustic pressure sensing/hydrophones are known in the art, but these specific details are not claimed presently (e.g., see Bedwell US 2009/0135673 or Butler US 8,659,211).

    PNG
    media_image1.png
    176
    563
    media_image1.png
    Greyscale

Regarding pgs. 12-13, it is understood that the distributed acoustic sensor (DAS) as taught by Farhadiroushan is such a sensor where the fiber optic cable itself can be considered to contain the sensor. But the office does not see a conflict between applying a broad primary reference which teaches the perspective of an entire geophysics recording system with surface recorders, borehole sources/sensors, and then adding secondary references which teach DAS acronym/cables.
Regarding pg. 15, it is known in the seismic arts to use a transmitter and spaced apart receivers for imaging the ground using surface or borehole mounted devices (e.g., vertical seismic profile, reverse vertical seismic profile). It is also known to use a device which acts as both a transmitter and receiver in the same device.
Regarding pg. 16, the office considers that West discussion of detecting “anomalies” as well as increase or decrease in impedance with respect to the earth reads on the limitation of “identi[fying] at least one acoustic impedance boundary anomaly” in claim 1. The art is certainly pertinent.
Regarding pgs. 19-20, the cited portion of Roberts has been omitted in remarks, however Roberts specifically recites [0050 acoustic impedance can be determined by measuring the energy of the return signal as it decays…determine the wellbore inside diameter when used with the data obtained from the transducer…] which appears pertinent to the instant invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645     


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645